Case 1:17-cv-00152-MPT Document 82 Filed 10/23/20 Page 1 of 2 PageID #: 1304




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

In re DaVITA, INC. STOCKHOLDER               )
DERIVATIVE LITIGATION                        )
                                             )         Case No. 1:17-cv-00152-MPT
                                             )
This Document Relates To:                    )
                                             )
       ALL ACTIONS.                          )
                                             )

    DECLARATION OF BENNY C. GOODMAN III IN SUPPORT OF UNOPPOSED
    MOTION FOR PRELIMINARY APPROVAL OF DERIVATIVE SETTLEMENT

       I, BENNY C. GOODMAN III, declare as follows:

       1.      I am an attorney duly licensed to practice before all of the courts of the State of

California, and am admitted pro hac vice to practice before this Court. I am a member of the law

firm of Robbins Geller Rudman & Dowd LLP, one of the counsel of record for Lead Plaintiff in

the above-entitled action. I have personal knowledge of the matters stated herein and, if called

upon, I could competently testify thereto.

       2.      Attached are true and correct copies of the following exhibits:

       Exhibit A:     In re F5 Networks, Inc. Deriv. Litig., Case No. C06-794 RSL (W.D. Wash.
                      Jan. 6, 2011) (Order and Final Judgment) (Slip Op.);

       Exhibit B:     In re Google Inc. S’holder Deriv. Litig., Case No. CV-11-04248-PJH (N.D.
                      Cal. Jan. 21, 2015) (Order Approving Derivative Settlement and Order of
                      Dismissal with Prejudice) (Slip Op.);

       Exhibit C:     In re Google Inc. S’holder Deriv. Litig., Case No. CV-11-04248-PJH (N.D.
                      Cal. Nov. 6, 2014) (, Order Preliminarily Approving Derivative Settlement
                      and Providing for Notice) (Slip Op.);

       Exhibit D:     City of Westland Police & Fire Ret. Sys. v. Stumpf, Case No. 3:11-cv-02369-
                      SI (N.D. Cal. May 12, 2014) (Order Preliminarily Approving Derivative
                      Settlement and Providing for Notice) (Slip Op.);

       Exhibit E:     McDannold v. Star Bank, N.A., Case No. C-1-94-0002 (S.D. Ohio Feb. 27,
                      2004) (Preliminary Approval Order) (Slip Op.);



                                                 -1-
Case 1:17-cv-00152-MPT Document 82 Filed 10/23/20 Page 2 of 2 PageID #: 1305




       Exhibit F:    In re Eclipsys Corp. Deriv. Litig., Case No. 07-80611-CIV-
                     MIDDLEBROOKS (S.D. Fla. June 12, 2008) (Order) (Slip Op.);

       Exhibit G:    In re Fossil, Inc. Deriv. Litig., Case No. 3:06-cv-01672-F (N.D. Tex. May
                     10, 2011) (Order Preliminarily Approving Derivative Settlement and
                     Providing for Notice) (Slip Op.); and

       Exhibit H:    In re Abbott-Depakote S’holder Deriv. Litig., Case No. 1:11-cv-08114
                     (N.D. Ill. Mar. 13, 2014) (Order Preliminarily Approving Proposed
                     Settlement, Directing the Issuance of Notice, and Setting a Final Settlement
                     Hearing) (Slip Op.).

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct, and that I executed this Declaration on October 20, 2020, at San

Diego, California.


                                                        BENNY C. GOODMAN III




                                              -2-
